DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 2/1/21 to the restriction requirement of12/31/20 has been received.  Applicant has elected heterodimeric antibodies, polynucleotides encoding the heterodimeric antibodies, and methods of making the heterodimeric antibodies, wherein the antibodies include 1) a second variable heavy domain (VH2) and second variable light domain (VL2) having the amino acid sequence SEQ ID NO: 10 and SEQ ID NO: 14 (the VH and VL domains of anti-CD3 binding domain H1.32_L1.47, see Figure 3), respectively; and 2) the amino acid substitutions S364K/E357Q and L368D/K370S, wherein the numbering is according to EU numbering. Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Claims 73-85 are pending.
Claims 75 and 78-81 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 73, 74, 76, 77, and 82-85 are currently under consideration.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Claims 73, 74, 76, 77, and 82-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 and 22-24 of U.S. Patent No. 10259887 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the heterodimeric antibody constructs of the instant claims specify an scFv of the heterodimeric antibody with a VL that is N-terminal to the VH of the scFv while the heterodimeric antibody constructs of the patent specifies an scFv with a VH that is N-terminal to the VL. However, noting patent claim 1 encompasses heterodimeric constructs wherein VH and VL domains of a recited scFv can be either N-terminal or C-terminal to one another, an obvious variant of the heterodimeric antibody of patent claim 10 would be a heterodimeric antibody of claim 10 wherein the locations of the VL and VH of the scFV are swapped, resulting in the VL of the scFv being N-terminal to the VH. One of skill in the art would recognize scFV functions as a binding domain comprising VH and VL domains and the domains would predictably function as a binding domain in either orientation. This is an example of a simple substitution of one known element for another to obtain a predictable result.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642